RX FUNDS TRUST (formerly the American Independence Funds Trust II) (THE “TRUST”) SUPPLEMENT DATED SEPTEMBER 16, 2015 TO THE PROSPECTUS AND SUMMARY PROSPECTUS, EACH DATED MARCH 1, 2015, (as amended through August 11, 2015) RX TACTICAL ROTATION FUND (formerly the Rx MAR Tactical Conservative Fund) (TICKERS: FMARX, RXTAX, FMLAX) This supplement to the Prospectus and Summary Prospectus, each dated March 1, 2015, as amended through August 11, 2015, updates certain information with respect to the Rx Tactical Rotation Fund, a series of the Trust (the “Fund”) which was provided in a Supplement dated August 5, 2015 (the “August 5th Supplement”). At a special board meeting held on August 21, 2015, the Board of Trustees of the Fund, after careful consideration, approved a change in the sub-adviser for the Fund upon the recommendation of RiskX Investments, LLC, the Fund’s Adviser (“RiskX Investments”) from BFP Capital Management (“BCM”) to Newfound Research, LLC, subject to the written consent of the Fund’s sole shareholder, which has been received. At the August 21, 2015 meeting, the Board approved the termination of the current sub-advisory agreement with BCM, and RiskX Investments provided notice to BCM of such termination, to be effective as of September 26, 2015. Effective September 27, 2015, references to BCM, as stated in the August 5th Supplement, are stricken and replaced with the following information: 1.
